Citation Nr: 9905134	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-37 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right great toe 
disorder.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a back disorder.

3.  Entitlement to a compensable disability evaluation for a 
vision disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1992.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

A Travel Board Hearing (TBH) was held on October 9, 1996, in 
Atlanta, Georgia, before Jack W. Blasingame, who is a Member 
of the Board's Section deciding this appeal and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998).  A 
transcript of the hearing is of record.

The Board remanded the matters on appeal in January 1997 for 
additional development.  The record shows that the RO 
complied, to the extent possible, with the remand's 
instructions and the matters are now back at the Board, ready 
for their disposition on appeal.


FINDINGS OF FACT

1.  It has not been shown that the veteran currently has a 
right great toe disorder that is causally related to 
inservice incidents or events, to include the right great toe 
contusion that he suffered during service in 1989.

2.  All evidence necessary for an equitable disposition of 
the issue of entitlement to an increased rating for the 
service-connected back disorder has been obtained and 
developed by the agency of original jurisdiction.

3.  The medical evidence in the record does not objectively 
show that there are residuals of a fractured lumbosacral 
vertebra and that the service-connected back disorder is 
manifested by ankylosis, moderate or severe limitation of the 
motion of the lumbosacral spine, moderate, severe or 
pronounced intervertebral disc syndrome, with at least 
recurring attacks, or either a sacroiliac injury and weakness 
or a lumbosacral strain that is severe in nature or that at 
least is accompanied by muscle spasm on extreme forward 
bending and loss of unilateral spine motion in the standing 
position.

4.  The veteran failed to report for a VA medical examination 
that was necessary to clarify the actual nature and severity 
of the service-connected vision disorder and his claim for an 
increased rating has been reviewed based on the evidence of 
record.

5.  VA has been unable to ascertain both the actual nature 
and the degree of impairment caused by the service-connected 
vision disorder due to the veteran's failure to cooperate.


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a right great 
toe disorder that is well grounded or capable of 
substantiation.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).
 
2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the service-connected back disorder 
have not been met and the preponderance of the evidence is 
against the requested increased rating.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.9, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5003, 5285, 5286, 
5289, 5292, 5293, 5294, 5295 (1998).

3.  The record lacks the competent evidence that is needed to 
determine whether the requirements for a compensable rating 
for a service-connected vision disorder have been met and, 
consequently, such a rating is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.655(b), 4.1, 4.2, 4.7, 
4.10, 4.75, 4.76, 4.77, 4.84a, Part 4, Diagnostic Codes 6009, 
6061 through 6080 and 6090 (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

First Issue
Entitlement to service connection for a right great toe 
disorder:

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (Court) 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  An appellant has, 
by statute, the duty to submit evidence that a claim is well-
grounded, which means that the evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  When such 
type of evidence is not submitted, the initial burden placed 
on the appellant is not met.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Murphy, 
at 81.  Further, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The veteran contends that he currently suffers from a right 
great toe disorder that is causally related to an inservice 
fracture of that toe.  A review of the service medical 
records reveals that the veteran did suffer a contusion to 
the right great toe in April 1989 but that X-Rays taken at 
the time were negative.  Also, a barely legible November 1990 
service medical record appears to reveal complaints of a one-
and-a-half week history of right foot pain while walking up 
stairs and an assessment of a possible strained muscle or 
tendon.  However, no inservice diagnosis of a right great toe 
disorder is of record.

According to the report of a December 1992 VA medical 
examination, the veteran complained of weather sensitivity in 
his right great toe where he sustained "an old fracture."  
On examination, no deformity was noted in the right great 
toe, the solar arch was normal in longitudinal axis, the 
forefoot was pliable and only a mild hallux valgus was noted 
in the right foot.  A fracture of the right great toe with 
finding of hallux valgus, mild, was diagnosed, although it is 
noted that, according to a December 1992 VA radiology 
diagnostic report, X-Rays of the right foot revealed no 
fractures, dislocations or bony erosions, as well as normal 
bone mineralization and joint spaces.

At the October 1996 TBH, the veteran said, in essence, that 
he "jammed" his right great toe against something during 
service and that, while he guessed that he "broke it ... they 
couldn't put a cast on it, so they just had to ... let it 
heal."
  
According to the report of a July 1997 VA medical 
examination, the veteran said that he fractured his right 
great toe during service and that it was "not set right," 
as his toes were turned outward because of what he described 
as "malalignment."  He also said that the only time this 
bothered him was when he directly bumped on it, which caused 
pain that lasted no more than two days and got better by 
itself.  He further said that he had not seen any physician 
for this problem since service.  

The above report also reveals that, on examination, there was 
no swelling, deformity, scar or tenderness on deep palpation 
of the toes of the foot, although there was a fibular, or 
lateral, deviation of all five toes at the 
metatarsophalangeal joints.  Most of the seeming deformity 
was pronounced because of a bunion rather than any 
malalignment of a fracture on clinical examination.  The 
veteran had a normal and repeated full range of motion of the 
toes with dorsiflexion and plantar flexion, as well as with 
spreading of the toes, which was equal bilaterally as well.  
The veteran was also able to stand on his toes and heels on 
repeated movement without any pain, discomfort, hesitancy, 
slowness, facial expression or wincing.  The diagnosis was 
listed as follows:

The right great toe examination was 
totally normal without any malalignment 
of the toe.  He has a bunion as well as 
[a] fibular deviation (lateral) of the 
metatarsophalangeal joints.  Objectively 
and functionally the toes are normal as 
well as the feet.

According to an August 1997 VA radiology diagnostic report, 
X-Rays of the right foot revealed no evidence of fracture, 
dislocation or destructive process, normal alignment, 
especially that of the great toe, only slight soft tissue 
overlying the first metatarsal joint consistent with the 
clinical diagnosis of a bunion and remaining soft tissues 
that were essentially unremarkable.  The impression was 
listed as:  "No evidence of acute injury or other 
significant bone or joint abnormality.  The alignment of the 
great toe appears unremarkable."

As shown above, none of the Caluza criteria have been met in 
the present case, as it has not been objectively shown that a 
right great toe disorder is currently manifested and that, if 
manifested, it is causally related to service.  Objectively 
and functionally, the veteran's right great toe has been 
found to be normal and to have normal alignment and the X-Ray 
evidence is also completely negative regarding any residuals 
of the claimed, but unconfirmed, inservice fracture.  This 
finding leaves the Board with no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit a claim for service connection that is well grounded 
or capable of substantiation.  The claim has failed and, as 
such, has to be denied.

Finally, the Board must also note that the veteran has not 
reported that any competent evidence not yet of record exists 
that, if obtained, would establish a well-grounded claim for 
service connection for a right great toe disorder.  Under 
these circumstances, VA has no further duty to assist him, as 
per the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in 
the development of said claim.  See, Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Second Issue
Entitlement to a disability evaluation in excess of 10 
percent for a back disorder:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy, the veteran 
has presented a well-grounded claim.  The facts relevant to 
this appeal have been properly developed and VA's obligation 
to assist the veteran in the development of this claim has 
been satisfied.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to ankylosis, contracted scars, flail joints, 
etc.), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (1998).

The Court has said that, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Court has very recently clarified that 
the holding of Francisco is not applicable to cases such as 
the present one in which the veteran has expressed 
dissatisfaction with an initial rating assigned for a 
disability following an initial award of service connection 
for that disability.  In this later type of cases, the 
evidence that was of record when the original rating was 
granted takes precedence over the recently-produced evidence 
and, depending on the particular factual situation at hand, 
separate ratings might be warranted for separate periods of 
time, a practice known as "staged" rating.  See, in this 
regard, Fenderson v. West, Jr., No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).

In light of the above decision in Fenderson, the Board has 
reviewed all the evidence in the record, i.e., both the 
inservice and post-service medical evidence, and has 
determined that it is not necessary to remand this matter for 
the RO's consideration of the assignment of "staged" 
ratings since nothing in the record suggests that such type 
of ratings could be warranted in the present case.

The service medical records reveal several complaints of 
lower back pain, spasms and sciatica and a May 1992 
diagnostic impression of a mild left S1 radiculopathy.

According to the report of the December 1992 VA medical 
examination, which was conducted approximately three months 
after the veteran's separation from active military service, 
the veteran said that he injured his back several times 
during service at which time he was found to have a 
protruding disc in the lower back area.  Currently, he 
complained of weather sensitivity.  On examination, the 
carriage was erect and both his posture and gait were normal.  
The lumbar lordosis was normal, too, and forward bending was 
accomplished to 80 degrees, backward bending to 25 degrees, 
lateral tilt to 30 degrees, bilaterally, rotation to a full 
35 degrees, also bilaterally, and straight leg raising was 
negative, at 90 degrees.  The remaining joints demonstrated 
normal mobility and normal muscular development.  The 
diagnosis was listed as three inservice falls resulting in 
back injuries, with historical degenerative disc disease, 
symptomatic, and left lower extremity radiculopathy, sensory.

According to a December 1992 VA radiology diagnostic report, 
X-Rays of the veteran's lumbosacral spine revealed normal 
vertebral body heights and intervertebral disc spaces, 
unremarkable bone mineralization, intact posterior elements 
and normal sacroiliac joints.  A negative lumbar spine was 
the impression. 

At the October 1996 TBH, the veteran complained of almost 
continuous lower back pain, which radiated down his right 
buttock and lower extremity and was only absent while lying 
on his back.  He also complained of occasional muscle spasms, 
which lasted between three to four days, and said that he 
wore a back brace only periodically.  He also said that he 
did not remember whether he had been seeing any private 
physicians since 1992.

According to the report of the July 1997 VA medical 
examination, the veteran said that, whenever he attempted to 
move, and even when he had been merely sitting or standing 
for 30 to 45 minutes, he would have back pain that radiated 
down to the left lower extremity and the right gluteal area 
and he would have to "readjust [the position of] his body to 
make the pain better."  He described the pain as "severe" 
during the first few hours and lasting for three to four days 
at a time and concurred with the examiner's suggestion that 
he actually was in pain 24 hours a day, seven days a week 
because he had to sit down in his 16-wheeler truck between 
eight and ten and maybe up to twelve hours per day.  Despite 
the pain, he had not missed a day of work and, while he first 
said that he had not taken any medication, he thereafter 
reported that he did take pain medication such as Flexeril 
and Indocin. Still, he said that he had not seen any 
physician for the last two years, that he had not been 
prescribed medication for the pain and muscle spasms and that 
he did not take any over-the-counter medications.

According to the above report, the veteran was noted to be a 
well-developed, well-nourished, muscular male in no acute 
distress, who got in and out of the examination chair and 
examination table without any pain, discomfort, hesitancy or 
slowness.  At least four times he was observed to be jumping 
off the table without any pain, discomfort, moaning or any 
facial expression to show that he had pain when he was trying 
to show the examiner how he had to climb up the 16-wheeler, 
which was 16 inches in height, and how he had to pull himself 
up with his hands as well.  The examiner further noted that 
the veteran was observed to be sitting on the examination 
table for more than 45 minutes while he was evaluated and 
discussed for an hour-and-a-half [his condition] without any 
noticeable pain, discomfort, hesitancy, or need to take the 
pressure off of either hip and/or stand up, etc.  His gait 
and posture were normal and the carriage was erect.

The above report also reveals that, on examination of the 
veteran's lumbosacral spine, there was no kyphoscoliosis, 
deformity, scar or localized tenderness, that even thumping 
on the lower back did not elicit any pain and that there was 
no facial expression or wincing noted.  Straight leg raising 
was accomplished to 90 degrees, bilaterally, without any 
pain, discomfort, hesitancy or slowness on repeated motion.  
Passive and active ranges of motion were done repeatedly with 
no slowness, facial expression, wincing, tiredness, weakened 
movement, etc.  The veteran was able to flex the lumbosacral 
spine initially to 75 degrees but, on repeated motion, the 
flexion improved to 90 degrees, with no noticeable pain, 
discomfort, hesitancy, slowness, painful motion, weakened 
movement or any facial expression or wincing to suggest pain.  
During this repeated maneuvering of flexion and extension of 
the lumbosacral spine, there was always normal extension.  
Lateral rotation and lateral tilt were both carried out 
repeatedly without any slowness, weakened movement, 
fatigability, wincing, facial expression, popping or 
crepitus. 

The above report further reveals that the neurological 
examination of the lower extremity was "totally intact with 
reflexes of plus 2 and equal bilaterally."  There was no 
muscle atrophy, the strength of the muscle groups was "5/5" 
and the hair distribution, touch sensation, local heat of the 
skin, vibration sensation and other sensations were intact as 
well.  Ankle jerks were intact and symmetrical, bilaterally, 
and Babinski's sign was negative.  It was noted that further 
tests in the form of X-Rays and an MRI were pending and the 
diagnosis was listed as follows:

Lower back syndrome with a history of a 
protruding S1 with a positive EMG in the 
past (maybe in 1992) as per review of the 
C file.  In spite of this finding, 
clinically the veteran has no 
radiculopathy.  The examination was 
totally normal.  As well, the veteran can 
sit down and do sedentary work without 
any problems.  This question was put 
forward to the patient and he also 
reported [that] he "can do the full-time 
sedentary work."  As a matter of fact, 
he has been driving a 16-wheeler where he 
has to sit down for an extended period of 
time, to drive up to North Carolina and 
South Carolina, etc.  The veteran was 
asked ... whether he has to make frequent 
stops to relax himself and/or to get food 
or drink, use the bathroom, etc., but he 
... reported that he carries everything 
with him and does not have to use the 
bathroom because he uses it before and 
after his destination.

An August 1997 VA radiology diagnostic report reveals that 
anterior/posterior and lateral views of the veteran's 
lumbosacral spine showed no evidence of acute injury or 
destructive process, well-preserved disc spaces, a spinal 
canal that was not encroached upon, intact pedicles and 
unremarkable S1 joints and soft tissues.  The impression was 
listed as "[n]o evidence of acute injury or other 
significant bone or joint abnormality seen."

According to another August 1997 VA radiology diagnostic 
report, an MRI of the veteran's lumbosacral spine revealed a 
normal bony alignment with a congenitally small spinal canal, 
in addition to the following objective findings and 
impression:

At L2-3, there is evidence of degenerated 
disc disease with loss of height and 
signal intensity on T2 weighted images.  
There is a minimal degree of central 
stenosis at this level, primarily 
secondary to the small canal with early 
superimposed posterior facet degenerative 
changes.

At L3-4, there is again minimal degree of 
central canal stenosis secondary to the 
same factors, with no significant 
evidence of disc disease at this level.

At L4-5, there is a mild degree of 
central canal stenosis secondary to the 
congenitally small canal and superimposed 
posterior facet degenerative changes, 
with no significant disc abnormalities.

At L5-S1, there is evidence of 
degenerative disc disease with broad 
based disc bulge which extends into the 
inferior aspect of the left L5-S1 neural 
foramen encroaching on the nerve root.  A 
definite disc herniation is not 
identified at any level.

Impression:  Degenerative disc disease at 
L2-3 and L5-S1 with broad based disc 
bulge at L5-S1 extending into the 
inferior aspect of the left L5-S1 neural 
foramen.  Minimal central canal stenosis 
at multiple levels secondary to 
congenitally small spinal canal with 
superimposed early posterior facet 
degenerative changes.

The record shows that the service-connected back disorder 
currently is rated as 10 percent disabling under Diagnostic 
Code 5293 of the Schedule, which provides for such a rating 
when there is evidence of a mild intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Part, 4, Diagnostic Code 5293 
(1998).

A 10 percent rating is also warranted when there is evidence 
of slight limitation of the motion of the lumbar spine and 
when there is either a sacroiliac injury and weakness, or a 
lumbosacral strain, accompanied by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292, 
5294, 5295 (1998).

Additionally, Diagnostic Code 5003 provides for degenerative 
arthritis established by X-Ray findings to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a minimum rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by that limitation of motion, to be 
combined, but not added, under Diagnostic Code 5003.  And, if 
there is no limitation of motion, then a 10 percent rating 
will be warranted if there is X-Ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, to be increased to a 20 percent rating if such 
involvement is accompanied by occasional incapacitating 
exacerbations.  These ratings, however, are not to be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003 (1998).

A 20 percent rating is also warranted for moderate limitation 
of the motion of the lumbar spine (Diagnostic Code 5292); 
moderate intervertebral disc syndrome, with recurring attacks 
(Diagnostic Code 5293); and either sacroiliac injury with 
weakness or a lumbosacral strain, accompanied by muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292, 5293, 5294, 
5295 (1998).

A 40 percent disability evaluation is warranted for favorable 
ankylosis of the lumbar spine (Diagnostic Code 5289); severe 
limitation of the motion of the lumbar spine (Diagnostic Code 
5292); and severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief (Diagnostic Code 
5293).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5289, 
5292, 5293 (1998).

A 50 percent disability evaluation is warranted for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5289 (1998).

A 60 percent disability evaluation is warranted for residuals 
of a fractured vertebra, without cord involvement but with 
abnormal mobility requiring neck brace (jury mast) 
(Diagnostic Code 5285); complete bony fixation (ankylosis) of 
the spine, at a favorable angle (Diagnostic Code 5286); and 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
(Diagnostic Code 5293).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5285, 5286, 5293 (1998).

A 100 percent disability evaluation is warranted for 
residuals of a fractured vertebra, with cord involvement, 
with the veteran being bedridden or requiring long leg braces 
(Diagnostic Code 5285) and for complete bony fixation 
(ankylosis) of the spine, at an unfavorable angle, with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type) (Diagnostic Code 5286).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5285, 5286 (1998).

The Board finds that none of the schedular criteria for a 
rating exceeding 10 percent for the service-connected back 
disorder has been met, as it has not been shown that there 
are residuals of a fractured vertebra and that the service-
connected back disorder is manifested by ankylosis, moderate 
or severe limitation of the motion of the lumbosacral spine, 
moderate, severe or pronounced intervertebral disc syndrome, 
with at least recurring attacks, or either a sacroiliac 
injury and weakness or a lumbosacral strain that is severe in 
nature or that at least is accompanied by muscle spasm on 
extreme forward bending and loss of unilateral spine motion 
in the standing position.
 
It must be noted that the Board needs not give consideration 
to the question of whether a 20 percent rating could be 
granted under Diagnostic Code 5003 because there is evidence 
of some limitation of motion in the record and, therefore, 
the rating is to be, and has been, assigned under the 
diagnostic code addressing limitation of motion of the lumbar 
spine.  See, again, 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5003 (1998).

As shown above, the medical evidence in the record reveals an 
essentially normal lumbosacral spine and, while there are 
some degenerative changes at several levels of the 
lumbosacral spine, these are only mild and they are not 
productive of more than mild limitation of motion.  Also, the 
minimal degree of central canal stenosis that was shown by 
recent MRI to be manifested at various levels of the 
lumbosacral spine, which may very well be part of the source 
of the veteran's painful back, was noted to be secondary to a 
congenitally small spinal canal.  An increased rating on the 
basis of this, or any other, congenital defect cannot be 
granted because mere congenital or developmental defects are 
not considered diseases or injuries for VA purposes.  See, in 
this regard, 38 C.F.R. § 4.9 (1998).

The Board certainly acknowledges the fact that the veteran 
suffers from a back disorder and that this disorder, for 
which he is service-connected, currently is productive of 
some degree of physical impairment.  However, it is felt that 
the 10 percent rating that is now in effect appropriately 
reflects the severity of this disorder both at this time and 
at the time of the August 1993 rating decision and 
appropriately takes into consideration additional essential 
criteria such as pain, weakness and functional loss, as 
objectively described in the record.

In view of the above, the Board concludes that the schedular 
criteria for a rating in excess of 10 percent for the 
service-connected back disorder have not been met and that 
the preponderance of the evidence is against the grant of the 
requested increased rating.  The claim has failed and must be 
denied.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disorder under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect the appealed claim for an increased rating with 
the above mandates in mind but has found no basis for further 
action in this regard.

Third Issue
Entitlement to a compensable disability evaluation for a 
vision disorder:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed to the extent 
possible and VA's obligation to assist the veteran in the 
development of his claim (not to be construed, however, as 
shifting from the claimant to VA the responsibility to 
produce necessary evidence, per 38 C.F.R. § 3.159(a) (1998)), 
has been satisfied.

The service medical records show that the veteran received 
treatment for esotropia in April 1986.  For illustrative and 
clarifying purposes only, it is noted that esotropia is 
defined as strabismus in which there is manifest a deviation 
of the visual axis of an eye toward that of the other eye, 
resulting in diplopia.  See, DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 581 (28th ed. 1994). Diplopia, in turn, means 
double vision.  See, in this regard, Dean v. Brown, 8 Vet. 
App. 449, 451 (1995).

The record also shows that the veteran submitted his claim 
for service connection for double vision, or diplopia, in 
November 1992.  He was examined in December 1992 and the VA 
specialist listed the diagnosis as "eye strain [with] 
hyperopic accomodative spasms causing decompensation of 
borderline phoria," but failed to make reference to any 
degree of diplopia suffered by the veteran.  Thereafter, the 
RO granted service connection for residuals of an eye strain 
with hyperopic accomodative spasms in the August 1993 rating 
decision and assigned a noncompensable rating, by analogy, 
under Diagnostic Code 6009 of the Schedule, which the Board 
notes is the diagnostic code that addresses unhealed 
residuals of an eye injury.  See, 38 C.F.R. § 4.84a, Part 4, 
Diagnostic Code 6009 (1998).

The veteran's contentions with regard to this matter are 
clear in that he essentially believes that his double vision 
should be rated higher than zero percent.  See, in this 
regard, his September 1993 Notice of Disagreement, his August 
1994 Substantive Appeal and the transcript of the October 
1996 TBH.

At the October 1996 TBH, the veteran also said that his 
current vision problems included blurred vision and that his 
eyes were last examined in December 1992.  He was then 
advised that he needed to undergo another eye examination, in 
order to obtain data that was both current and sufficient for 
rating purposes.  He expressed his willingness to report for 
such examination and, accordingly, on remand, the Board 
instructed the RO to make all necessary arrangements for it, 
specifically requesting that the examiner determine the 
degree of diplopia, if any, found on examination.  The record 
shows that an eye examination was scheduled and conducted 
sometime in July or August 1997 but that, unfortunately, the 
transcript of its dictation could not be located.  
Consequently, the veteran was re-scheduled for another 
examination of his eyes, which was to be conducted on May 1, 
1998.

The record shows that the veteran failed to report for the 
above examination, did not contact the RO to excuse himself 
and to request the postponement of the scheduled medical 
examination and has also failed to respond to any of the 
three following written communications from the RO:

1.  A letter dated on June 3, 1998, in 
which the RO advised the veteran that he 
had failed to report for the May 1998 
medical examination, that evidence from 
such an examination was needed, that he 
had to contact the RO within 60 days to 
express his willingness to report for 
another examination and that, if he did 
not do so, the RO would assume that he 
did not wish to report for an examination 
and a decision would be made based on the 
evidence of record;

2. The cover letter to a Supplemental 
Statement of the Case that was issued in 
September 1998, in which the RO advised 
the veteran that he had 60 days to 
comment on the issues on appeal, which 
included a denial of the claim for a 
compensable rating for the service-
connected vision disorder due to his 
failure to report for the examination of 
May 1, 1998; and

3.  A letter dated on January 12, 1999, 
in which the RO informed the veteran that 
his claims folder was being transferred 
to the Board for disposition and advised 
him that he could still submit additional 
evidence directly to the Board, if he 
wished to do so.

The above notwithstanding, the veteran's representative 
asserted, in his Informal Hearing Presentation of January 
1999, that "additional remand action is warranted in 
accordance with 38 C.F.R. § 19.9" in the form of an 
additional attempt to reach the veteran, this time via 
telephone, in order to "determine his willingness to report 
for a second VA examination."  The Board disagrees, as it is 
crystal clear that the letter of all applicable regulations, 
to include § 19.9, has been strictly followed, that the Board 
has fulfilled, to the extent possible, its obligation to make 
sure that its orders on remand are complied with at the RO 
level, as discussed in the recent case of Stegall v. West, 11 
Vet. App. 268, 271 (1998), and that the medical evidence that 
is needed is still missing from the record due only to the 
veteran's evident inaction and failure to cooperate.

As briefly noted earlier, VA regulation is clear in that the 
requirement that VA assist claimants in developing the facts 
pertinent to their claims is not to be construed as shifting 
from the claimant to VA the responsibility to produce 
necessary evidence.  See, 38 C.F.R. § 3.159(a) (1998).  Also, 
the Court has said that, in order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  Morris v. 
Derwinski, 1 Vet. App.  260, 264 (1991).

The Court has further said that VA's duty to assist, under 
38 U.S.C.A. § 5107(a) (West 1991), is not always a one-way 
street, nor is it a blind alley and that, if a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  His or her duty to cooperate with VA's 
efforts to develop the claim include reporting for a medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App.  480, 483 (1992).

Further, VA regulation also provides that, when a claimant 
fails without good cause to report for an examination that 
was scheduled in conjunction with an original compensation 
claim, such as the one in the present case, the claim shall 
be rated based on the evidence of record.  See, 38 C.F.R. 
§ 3.655(b) (1998).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and the death of an immediate family member.  
38 C.F.R. § 3.655(a) (1998).

As noted above, the veteran chose not to report for the May 
1998 examination and has not contacted the RO, nor the Board, 
for that matter, at any time thereafter, to show good cause 
for his inaction of May 1998 and to demonstrate his 
willingness to report for another examination.  The 
possibility exists that the veteran might have moved to a new 
address and might not have received the notification for the 
examination of May 1998.  If that was the cause, he is still 
at fault, since the Court has said that it is the claimant's 
burden to keep VA apprised of his whereabouts and that if he 
doesn't do so, there is no burden on the part of VA to turn 
up heaven and earth to find him.  See, in this regard, Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).

In any event, § 3.655(b) mandates that the rating be 
accomplished, in situations like this, based on the evidence 
of record, which in the present case basically consists of 
the service medical record of April 1986 and the report of 
the VA eye examination of December 1992.

According to Diagnostic Code 6009 of the Schedule, ratings 
for unhealed eye injuries and other diseases of the eyes 
listed in Diagnostic Codes 6000 through 6008 (uveitis, 
keratitis, scleritis, iritis, cyclitis, choroiditis, 
retinitis, recent intra-ocular hemorrhage and detachment of 
the retina) are to be rated from 10 to 100 percent under the 
criteria for impairment of visual acuity or field loss, pain, 
rest-requirements or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with 10 percent being the minimum rating during 
active pathology.  38 C.F.R. § 4.84a, Part 4, Diagnostic Code 
6009 (1998).

Visual acuity will be determined on specialized examinations 
including uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction and 
utilization of the Snellen's test type or its equivalent, 
routine use of mydriatics, except when contraindicated, and 
funduscopic and ophthalmological findings.  See, 38 C.F.R. 
§ 4.75 (1998).  Field vision will be measured by employing 
the usual perimetric methods, using a standard perimeter and 
a 3 mm. white test object, with at least 16 meridians 22 1/2 
degrees apart to be charted for each eye.  The charts are to 
be made a part of the examination report and, where available 
and when indicated, the examination should be supplemented by 
the use of a tangent screen or campimeter.  See, 38 C.F.R. 
§ 4.76 (1998).

The measurement of muscle function will be undertaken only 
when the history and findings reflect a disease or injury of 
the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  In these cases, the measurement 
will be performed using a Goldmann Perimeter Chart.  Muscle 
function is considered normal (20/40) when diplopia does not 
exist within 40 degrees in the lateral or downward quadrants, 
or within 30 degrees in the upward quadrant.  Impairment of 
muscle function is to be supported in each instance by record 
of actual appropriate pathology.  Diplopia which is only 
occasional or correctable is not considered a disability.  
See, 38 C.F.R. § 4.77 (1998).

Table V of 38 C.F.R. § 4.84a, Part 4, Diagnostic Codes 6061 
through 6079 (1998), sets forth ratings ranging between zero 
and 100 percent for varying degrees of central visual acuity 
impairment, while 38 C.F.R. § 4.84a, Part 4, Diagnostic Code 
6080 (1998), sets forth ratings ranging between 10 and 100 
percent for varying degrees of impairment of field vision, 
all the ratings to be assigned depending on the data obtained 
from the above specialized tests.

The Schedule also provides for ratings for impairment of 
muscle function specifically due to diplopia in 38 C.F.R. 
§ 4.84a, Part 4, Diagnostic Code 6090 (1998), and the four 
notes to this diagnostic code provide further guidance in 
accomplishing this action.  For example, these notes provide 
that ratings will not be applied for both diplopia and 
decreased visual acuity or field of vision in the same eye 
and that, when diplopia is present and there is also ratable 
impairment of visual acuity or field of vision of both eyes, 
the diplopia ratings will be applied to the poorer eye while 
the better eye is rated according to the best corrected 
visual acuity or visual field.

In the present case, the Board is unable to determine the 
appropriate diagnostic codes and rating that are warranted in 
the present case because the record lacks the above mentioned 
specific data that the pertinent VA regulations and 
diagnostic codes require to ascertain the degree of 
impairment of visual acuity, field vision or muscle function 
and this insufficiency is, again, due to the veteran's 
failure to cooperate.  The Board concludes, then, that, 
insofar as the record lacks the competent evidence that is 
necessary to determine whether the requirements for a 
compensable rating for the service-connected vision disorder 
have been met, such a rating is not warranted and the claim 
for that benefit has failed and must be denied.

The veteran hereby is reminded, however, that this denial 
does not preclude him from submitting a new claim for an 
increased rating for the RO's consideration if he eventually 
believes, in the near future, that he is entitled to such 
benefit and is willing to report for a medical examination.


ORDER

1.  Service connection for a right great toe disorder is 
denied.

2.  A disability evaluation in excess of 10 percent for a 
back disorder is denied.

3.  A compensable disability evaluation for a vision disorder 
is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

